Per Curiam.

Litigaide’s action is subject to dismissal for the following reasons. Litigaide failed to comply with R.C. 2731.04 because its complaint was not brought in the name of the state on relation of Litigaide. Respondent raised this objection in its answer and brief on the merits, but Litigaide failed to seek leave to amend its complaint to comply with R.C. 2731.04. Therefore, Litigaide’s mandamus action must be dismissed. See State ex rel. Huntington Ins. Agency, Inc. v. Duryee (1995), 73 Ohio St.3d 530, 532-533, 653 N.E.2d 349, 352-353; Civ.R. 17(A); Maloney v. Sacks (1962), 173 Ohio St. 237, 238, 19 O.O.2d 51, 52, 181 N.E.2d 268, 269.
In addition, to the extent that Litigaide requests injunctive relief, its claim must be dismissed for lack of jurisdiction. State ex rel. Governor v. Taft (1994), 71 Ohio St.3d 1. 3. 640 N.E.2d 1136. 1137-1138.
*509Accordingly, the cause is dismissed, and Litigaide’s request for attorney fees is denied.

Cause dismissed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Stratton, JJ., concur.